Exhibit 10.6

EXECUTION VERSION

 

 

 

TAX RECEIVABLE AGREEMENT

by and among

AMNEAL PHARMACEUTICALS, INC.

AMNEAL PHARMACEUTICALS LLC and

THE MEMBERS OF AMNEAL PHARMACEUTICALS LLC

FROM TIME TO TIME PARTY HERETO

Dated as of May 4, 2018

 

 

 

 

i



--------------------------------------------------------------------------------

CONTENTS

 

         Page  

Article I. DEFINITIONS

     2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Rules of Construction

     11  

Article II. DETERMINATION OF REALIZED TAX BENEFIT

     12  

Section 2.1

 

Basis Adjustments; Amneal LLC 754 Election

     12  

Section 2.2

 

Basis Schedules

     12  

Section 2.3

 

Tax Benefit Schedules

     13  

Section 2.4

 

Procedures; Amendments

     13  

Article III. TAX BENEFIT PAYMENTS

     15  

Section 3.1

 

Timing and Amount of Tax Benefit Payments

     15  

Section 3.2

 

No Duplicative Payments

     17  

Section 3.3

 

Pro-Ration of Payments as Between the Members

     18  

Article IV. TERMINATION

     18  

Section 4.1

 

Early Termination of Agreement; Breach of Agreement

     18  

Section 4.2

 

Early Termination Notice

     20  

Section 4.3

 

Payment Upon Early Termination

     20  

Article V. SUBORDINATION AND LATE PAYMENTS

     21  

Section 5.1

 

Subordination

     21  

Section 5.2

 

Late Payments by the Corporation

     21  

Article VI. TAX MATTERS; CONSISTENCY; COOPERATION

     21  

Section 6.1

 

Participation in the Corporation’s and Amneal LLC’s Tax Matters

     21  

Section 6.2

 

Consistency

     22  

Section 6.3

 

Cooperation

     22  

Section 6.4

 

Approvals

     23  

Section 6.5

 

Tax Attributes

     23  

Article VII. MISCELLANEOUS

     23  

Section 7.1

 

Notices

     23  

Section 7.2

 

Counterparts

     24  

Section 7.3

 

Entire Agreement; No Third Party Beneficiaries

     24  

Section 7.4

 

Governing Law

     24  

Section 7.5

 

Severability

     24  

 

ii



--------------------------------------------------------------------------------

Section 7.6

 

Assignments; Amendments; Successors; No Waiver

     25  

Section 7.7

 

Titles and Subtitles

     25  

Section 7.8

 

Resolution of Disputes

     25  

Section 7.9

 

Reconciliation

     26  

Section 7.10

 

Withholding

     27  

Section 7.11

 

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

     27  

Section 7.12

 

Confidentiality

     28  

Section 7.13

 

Change in Law

     29  

Section 7.14

 

Interest Rate Limitation

     29  

Section 7.15

 

Independent Nature of Rights and Obligations

     29  

Exhibits

Exhibit A         -        Form of Joinder Agreement

 

iii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of May 4, 2018 is
hereby entered into by and among Amneal Pharmaceuticals, Inc., a Delaware
corporation (the “Corporation”), Amneal Pharmaceuticals LLC, a Delaware limited
liability company (“Amneal LLC”) and each of the Members from time to time party
hereto. Capitalized terms used but not otherwise defined herein have the
respective meanings set forth in Section 1.1.

RECITALS

WHEREAS, Amneal LLC is treated as a partnership for U.S. federal income tax
purposes;

WHEREAS, each of the members of Amneal LLC as of the date hereof other than the
Corporation (such members, together with each other Person who becomes a party
hereto by satisfying the Joinder Requirement, the “Members”) owns Units;

WHEREAS, the Corporation is the sole managing member of Amneal LLC;

WHEREAS, the Corporation has issued shares of its Class A common stock, par
value $0.01 per share (“Class A Common Stock”);

WHEREAS, on and after the date hereof, pursuant to Section 11.01 of the LLC
Agreement, each Member has the right, in its sole discretion, from time to time
to have all or a portion of its Units redeemed by Amneal LLC for Class A Common
Stock and/or Class B-1 Common Stock or, at the Corporation’s election, cash (in
each case, a “Redemption”); provided that, at the election of the Corporation in
its sole discretion, the Corporation may effect a direct exchange of such cash
or shares of Class A Common Stock or Class B-1 Common Stock for such Units (a
“Direct Exchange”);

WHEREAS, Amneal LLC will have in effect an election under Section 754 of the
Code as provided under Section 2.1(b) for the Taxable Year in which any Exchange
occurs, which election will result in an adjustment to the Corporation’s share
of the tax basis of the assets owned by Amneal LLC and its relevant subsidiaries
(including any subsidiary that is (i) classified as a partnership for U.S.
federal income tax purposes and has made an election under Section 754 of the
Code or (ii) disregarded as separate from its owner for U.S. federal income tax
purposes) (Amneal LLC and its relevant subsidiaries, the “Amneal LLC Group”), as
of the date of the Exchange, with a consequent result on the taxable income
subsequently derived therefrom; and

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and making payments under this
Agreement, and to ease administrative burdens, an assumed tax rate shall be used
to approximate the Corporation’s state and local liabilities for Covered Taxes
without regard to such tax benefits for each Taxable Year.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings.

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

“Actual Federal Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal Covered Taxes of the Corporation (i) appearing on
U.S. federal Tax Returns of the Corporation for such Taxable Year and (ii) if
applicable, determined in accordance with a Determination (including interest
imposed in respect thereof under applicable law).

“Actual Other Tax Liability” means, with respect to any Taxable Year, the
product of (i) the sum of (x) U.S. federal taxable income of the Corporation
determined in connection with calculating the Actual Federal Tax Liability for
such Taxable Year and (y) actual state and local tax liabilities of the
Corporation for such Taxable Year, and (ii) the Assumed Other Tax Rate.

“Actual Tax Liability” means, with respect to any Taxable Year, the Actual
Federal Tax Liability for such Taxable Year, plus the Actual Other Tax Liability
for such Taxable Year.

“Advisory Firm” means a nationally recognized accounting firm mutually agreed to
by the Corporation and the Member Representative or, if the Corporation and the
Member Representative are unable to agree on such a firm, Deloitte LLP.

“Advisory Firm Letter” means a letter prepared by the Advisory Firm used by the
Corporation in connection with the performance of its obligations under this
Agreement, which states that the relevant Schedules, notices or other
information to be provided by the Corporation to the Members, along with all
supporting schedules and work papers, were prepared in a manner that is
consistent with the terms of this Agreement and, to the extent not expressly
provided in this Agreement, on a reasonable basis in light of the facts and law
in existence on the date such Schedules, notices or other information were
delivered by the Corporation to the Members.

“Affiliate” has the meaning set forth in the Business Combination Agreement.

“Agreed Rate” means the Reference Rate plus 150 basis points.

“Agreement” is defined in the preamble.

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Assumed Other Tax Rate” means (i) the sum of the products of (a) the
Corporation’s income and franchise tax apportionment rate(s) for each state and
local jurisdiction in which Amneal LLC or the Corporation files an income or
franchise tax return for the relevant Taxable Year and (b) the highest corporate
income and franchise tax rate(s) paid by the Corporation for each state and
local jurisdiction in which Amneal LLC or the Corporation files an income or
franchise tax return for each relevant Taxable Year, provided that if state and
local income and franchise taxes are deductible in the relevant Taxable Year for
U.S. federal income tax purposes, such sum shall be reduced by (ii) the product
of (x) the Corporation’s marginal U.S. federal income tax rate for the relevant
Taxable Year and (y) the rate calculated under clause (i).

“Amneal LLC” is defined in the preamble.

“Amneal LLC Group” is defined in the recitals to this Agreement.

“Assumed Tax Liability” has the meaning set forth in the LLC Agreement.

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

“Audit Committee” means the audit committee of the Board.

“Bankruptcy Code” means Title 11, U.S. Code or any similar federal law for the
relief of debtors.

“Basis Adjustment” means the increase or decrease to, or the Corporation’s share
of, the tax basis of the Reference Assets (i) under Section 734(b) (but only to
the extent that an Exchange is treated as an event that gives rise to such
adjustment), 743(b), 754 and 755 of the Code and, in each case, the comparable
sections of U.S. state and local tax law (in situations where, following an
Exchange, Amneal LLC remains in existence as an entity for tax purposes); (ii)
under Sections 732 and 1012 of the Code and, in each case, the comparable
sections of U.S. state and local tax law (in situations where, as a result of
one or more Exchanges, Amneal LLC becomes an entity that is disregarded as
separate from its owner for tax purposes), in each case, as a result of any
Exchange and any payments made under this Agreement; and (iii) under
Section 1012 of the Code as a result of any portion of the assets contributed
pursuant to the Holdings Contribution Agreement being treated as having been
sold to Amneal LLC for U.S. federal income tax purposes. Notwithstanding any
other provision of this Agreement, the amount of any Basis Adjustment resulting
from an Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred.

“Basis Schedule” is defined in Section 2.2 of this Agreement.

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

“Board” means the Board of Directors of the Corporation.

 

3



--------------------------------------------------------------------------------

“Business Combination Agreement” means the Business Combination Agreement, dated
as of October 17, 2017, by and among the Corporation, Impax Laboratories, Inc.,
K2 Merger Sub Corporation and Amneal LLC.

“Business Day” has the meaning set forth in the Business Combination Agreement.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act (excluding any “person” or “group” who, on the Closing Date, is
the Beneficial Owner of securities of the Corporation representing more than
fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding voting securities)) becomes the Beneficial Owner of securities of
the Corporation representing more than fifty percent (50%) of the combined
voting power of the Corporation’s then outstanding voting securities;

(2) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly, or
indirectly, by the Corporation of all or substantially all of the Corporation’s
assets (including through a sale of assets of members of the Amneal LLC Group),
other than such sale or other disposition by the Corporation of all or
substantially all of the Corporation’s assets to an entity at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by shareholders of the Corporation in substantially the same proportions
as their ownership of the Corporation immediately prior to such sale;

(3) there is consummated a Combination, and, immediately after the consummation
of such Combination, either (x) the Board immediately prior to the Combination
does not constitute at least a majority of the board of directors of the company
surviving the Combination or, if the surviving company is a subsidiary, the
ultimate parent thereof, or (y) all of the Persons who were the respective
Beneficial Owners of the voting securities of the Corporation immediately prior
to such Combination do not beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such Combination; or

(4) the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporation then serving: individuals who were
directors of the Corporation on the Closing Date and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
of the Corporation on the Closing Date or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause 4.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock, Class B Common Stock and Class B-1 Common Stock of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in and voting
control over, and own substantially all of the shares of, an entity which owns
all or substantially all of the assets of the Corporation immediately following
such transaction or series of transactions.

“Class A Common Stock” is defined in the recitals to this Agreement.

“Class B Common Stock” means Class B common stock issued by the Corporation, par
value $0.01 per share.

“Class B-1 Common Stock” means Class B-1 common stock issued by the Corporation,
par value $0.01 per share.

“Closing Date” has the meaning set forth in the Business Combination Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Combination” means a merger, consolidation, acquisition or other business
combination of the Corporation or any direct or indirect subsidiary of the
Corporation (including Amneal LLC) with any other corporation or other entity.

“Corporation” is defined in the preamble to this Agreement.

“Corporation Letter” means a letter prepared by the Corporation in connection
with the performance of its obligations under this Agreement, which states that
the relevant Schedules, notices or other information to be provided by the
Corporation to the Members, along with all supporting schedules and work papers,
were prepared in a manner that is consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such Schedules,
notices or other information were delivered by the Corporation to the Members.

“Covered Taxes” means any and all U.S. federal, state and local taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or an alternative basis (including
for the avoidance of doubt, franchise taxes), and any interest imposed in
respect thereof under applicable law.

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

“Default Rate” means the Reference Rate plus 525 basis points.

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

 

5



--------------------------------------------------------------------------------

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state or local tax law, as applicable,
or any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for tax.

“Direct Exchange” is defined in the recitals to this Agreement.

“Dispute” is defined in Section 7.8(a) of this Agreement.

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means the lesser of (i) the Reference Rate plus 100
basis points and (ii) 6.50% per annum, compounded annually.

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Exchange” means any Direct Exchange or Redemption that in either case results
in an adjustment under Section 734(b), 743(b) or 1012 of the Code with respect
to the Amneal LLC Group.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any
successor provisions thereto.

“Exchange Date” means the date of any Exchange.

“Expert” is defined in Section 7.9 of this Agreement.

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement. For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

“Holdings Contribution Agreement” means that certain Contribution Agreement,
dated as of October 5, 2017, by and among Amneal Pharmaceuticals Holding
Company, LLC and Amneal LLC.

“Hypothetical Federal Tax Liability” means, with respect to any Taxable Year,
the hypothetical liability of the Corporation that would arise in respect of
U.S. federal Covered Taxes, using the same methods, elections, conventions and
similar practices used on the actual relevant U.S. federal Tax Returns of the
Corporation but (i) calculating depreciation, amortization, or other similar
deductions, or otherwise calculating any items of income, gain, or

 

6



--------------------------------------------------------------------------------

loss, using the Non-Adjusted Tax Basis as reflected on the Basis Schedule,
including amendments thereto for such Taxable Year; (ii) excluding any deduction
attributable to Imputed Interest for such Taxable Year; (iii) treating any PTI
Distribution as a distribution that is not described by Code Section 959; and
(iv) deducting actual state and local tax liabilities for such Taxable Year and
deducting or crediting, as applicable, allowable foreign tax liabilities for
purposes of determining U.S. federal taxable income. For the avoidance of doubt,
the Hypothetical Federal Tax Liability shall be determined without taking into
account the carryover or carryback of any tax item (or portions thereof) that is
attributable to any of the items described in clauses (i) or (ii) of the
previous sentence.

“Hypothetical Other Tax Liability” means, with respect to any Taxable Year, the
product of (i) the sum of (x) U.S. federal taxable income of the Corporation
determined in connection with calculating the Hypothetical Federal Tax Liability
for such Taxable Year and (y) the amount of state and local tax liabilities of
the Corporation used for purposes of clause (iv) of the definition of
Hypothetical Federal Tax Liability with respect to such Taxable Year and
(ii) the Assumed Other Tax Rate.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
Hypothetical Federal Tax Liability for such Taxable Year, plus the Hypothetical
Other Tax Liability for such Taxable Year.

“ICE LIBOR” means the ICE LIBOR rate for a period of three months, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing quotations of ICE LIBOR as may be designated in good faith by
the Corporation from time to time) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such period, for dollar deposits
(for delivery on the first day of such period) with a term equivalent to such
period.

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the U.S.
Securities Exchange Act of 1933, as amended, and the corresponding rules of the
applicable exchange on which the Class A Common Stock is traded or quoted.

“IRS” means the U.S. Internal Revenue Service.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Joinder Requirement” is defined in Section 7.6(a) of this Agreement.

“LLC Agreement” means that certain Third Amended and Restated Limited Liability
Company Agreement of Amneal Pharmaceuticals LLC, dated as of the Closing Date,
as such agreement may be further amended, restated, supplemented and/or
otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Market Value” means the “Common Unit Redemption Price,” as defined in the LLC
Agreement.

“Maximum Rate” is defined in Section 7.14 of this Agreement.

“Members” is defined in the recitals to this Agreement.

“Member Representative” means Amneal Holdings, LLC.

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

“Non-TRA Portion” is defined in Section 2.3(b) of this Agreement.

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

“Person” means “person,” as defined in the Business Combination Agreement.

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member or upon the issuance of Units resulting from the exercise
of an option to acquire such Units) (i) that occurs prior to an Exchange of such
Units and (ii) to which Section 743(b) of the Code applies.

“PTI Distribution” means any distribution of an amount described by Code
Section 959 that is attributable to or the result of an Exchange.

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

“Redemption” has the meaning in the recitals to this Agreement.

“Reference Asset” means any asset of Amneal LLC or any of its successors or
assigns, and whether held directly by Amneal LLC or indirectly by Amneal LLC
through a member of the Amneal LLC Group, at the time of an Exchange. A
Reference Asset also includes any asset the tax basis of which is determined, in
whole or in part, by reference to the tax basis of an asset that is described in
the preceding sentence, including “substituted basis property” within the
meaning of Section 7701(a)(42) of the Code.

 

8



--------------------------------------------------------------------------------

“Reference Rate” means the Reference Rate Base plus the Reference Rate Spread.

“Reference Rate Base” means ICE LIBOR during any period for which such rate is
published in accordance with the definition thereof. If ICE LIBOR ceases to be
published in accordance with the definition thereof, the Corporation and the
Member Representative shall work together in good faith to select a new
Reference Rate with similar characteristics.

“Reference Rate Spread” means 0 basis points during any period for which ICE
LIBOR is published in accordance with the definition thereof. If ICE LIBOR
ceases to be published in accordance with the definition thereof, the
Corporation and the Member Representative shall work together in good faith to
select a new Reference Rate Spread, such that the Reference Rate is not
materially changed (and in no event by more than 25 basis points) as a result of
the selection of a new Reference Rate Base at the time of such selection.

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Subsequent Acquisition” means any acquisition, closing after the Closing Date,
of the equity interests or assets of one or more business entities.

“Subsequent Acquisition Target” means any asset or entity acquired in a
Subsequent Acquisition.

“Subsequent Acquisition Tax Benefits” means any and all tax benefits in respect
of Covered Taxes of the Corporation arising as a result of a Subsequent
Acquisition, including: (i) any deduction attributable to the carryforward of a
net operating loss or any credits of a Subsequent Acquisition Target generated
in a Taxable Year that ends prior to, or on the date of, the closing of the
relevant Subsequent Acquisition, (ii) any deductions attributable to transaction
expenses (including transaction-related compensation) of a Subsequent
Acquisition Target, (iii) any deductions or offsets to income attributable to a
step-up in tax basis resulting from a Subsequent Acquisition, (iv) any deduction
for interest on liabilities incurred or carried to effect a Subsequent
Acquisition, and (v) any net operating losses or net capital losses arising from
the business of a Subsequent Acquisition Target, whether generated before or
after a Subsequent Acquisition.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

“Tax Return” has the meaning set forth in the Business Combination Agreement.

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of U.S. state or local tax law,
as applicable (and, therefore, for the avoidance of doubt, may include a period
of less than twelve (12) months for which a Tax Return is made), ending on or
after the Closing Date.

 

9



--------------------------------------------------------------------------------

“Taxing Authority” means any national, federal, state, county, municipal, or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

“TRA-Portion” is defined in Section 2.3(b) of this Agreement.

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

“U.S.” means the United States of America.

“Units” means “Common Units” as defined in the LLC Agreement.

“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:

(1) in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available;

(2) the U.S. federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Effective Date, except to the
extent any change to such tax rates for such Taxable Year have already been
enacted into law;

(3) all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period,
provided, that the combined tax rate for U.S. state and local income taxes shall
be the Assumed Other Tax Rate;

(4) any loss carryovers or carrybacks generated by any Basis Adjustment or
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments under this Agreement) and available as of the date of
the Early Termination Schedule will be used by the Corporation ratably in each
Taxable Year from the date of the Early Termination Schedule through the
scheduled expiration date of such loss carryovers or carrybacks; by way of
example, if on the date of the Early Termination Schedule the Corporation had
$100 of net operating losses with a carryforward period of ten (10) years, $10
of such net operating losses would be used in each of the ten (10) consecutive
Taxable Years beginning in the Taxable Year of such Early Termination Schedule;

 

10



--------------------------------------------------------------------------------

(5) any non-amortizable assets will be disposed of on the Early Termination
Effective Date;

(6) if, on the Early Termination Effective Date, any Member has Units that have
not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value of the shares of Class A Common Stock that would be received by
such Member if such Units had been Exchanged on the Early Termination Effective
Date, and such Member shall be deemed to receive the amount of cash such Member
would have been entitled to pursuant to Section 4.3(a) had such Units actually
been Exchanged on the Early Termination Effective Date; and

(7) any payment obligations pursuant to this Agreement will be satisfied on the
date that any Tax Return to which such payment obligation relates is required to
be filed excluding any extensions.

Section 1.2 Rules of Construction. Unless otherwise specified herein:

(a) The meanings of defined terms are equally applicable to both (i) the
singular and plural forms and (ii) the active and passive forms of the defined
terms.

(b) For purposes of interpretation of this Agreement:

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision thereof.

(ii) References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.

(iii) References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

(iv) The term “including” is by way of example and not limitation.

(v) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

11



--------------------------------------------------------------------------------

(e) Unless otherwise expressly provided herein, (a) references to organization
documents (including the LLC Agreement), agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted hereby; and (b) references to
any law (including the Code and the Treasury Regulations) shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

ARTICLE II.

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.1 Basis Adjustments; Amneal LLC 754 Election.

(a) Basis Adjustments. The Parties acknowledge and agree that (A) each
Redemption shall be treated as a direct purchase of Units by the Corporation
from the applicable Member pursuant to Section 707(a)(2)(B) of the Code and
(B) each Exchange will give rise to Basis Adjustments. For the avoidance of
doubt, payments made under this Agreement shall not be treated as resulting in a
Basis Adjustment to the extent such payments are treated as Imputed Interest or
Default Rate Interest. Further, the Parties intend that Basis Adjustments be
calculated in accordance with Treasury Regulations Section 1.743-1.

(b) Amneal LLC Section 754 Election. In its capacity as the sole managing member
of Amneal LLC, the Corporation will ensure that, on and after the date hereof
and continuing throughout the term of this Agreement, Amneal LLC and each of its
direct and indirect subsidiaries (including any successors to Amneal LLC and its
direct and indirect subsidiaries arising as a result of terminations occurring
pursuant to Section 708(b)(1)(B) of the Code) that is treated as a partnership
for U.S. federal income tax purposes will have in effect an election under
Section 754 of the Code (and under any similar provisions of applicable U.S.
state or local law) for each Taxable Year; provided that with respect to any
direct or indirect subsidiary of Amneal LLC that is treated as a partnership for
U.S. federal income tax purposes for which the Corporation or any of its
subsidiaries do not have the authority under the governing documents of such
subsidiary to cause or are otherwise prohibited from causing such subsidiary to
have in effect an election under Section 754 of the Code (or under any similar
provisions of applicable U.S. state or local law), the Corporation shall only be
required to take commercially reasonable efforts to cause such subsidiary to
have such an election in effect.

Section 2.2 Basis Schedules. Within ninety (90) calendar days after the filing
of the U.S. federal income Tax Return of the Corporation for each relevant
Taxable Year, the Corporation shall, at its own expense, prepare, with
assistance from the Advisory Firm, and deliver to the Members a schedule (the
“Basis Schedule”) that shows, in reasonable detail as necessary in order to
understand the calculations performed under this Agreement: (a) the Basis
Adjustments with respect to the Reference Assets as a result of the relevant
Exchanges effected in such Taxable Year, calculated (I) in the aggregate
(including, for the avoidance of doubt, Exchanges by all Members) and
(II) solely with respect to Exchanges by the applicable Member; (b) the period
(or periods) over which the Reference Assets are amortizable and/or depreciable;
and (c) the period (or periods) over which each Basis Adjustment is amortizable
and/or depreciable. The Basis Schedule will become final and binding on the
Parties pursuant to the procedures set forth in Section 2.4(a) and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

 

12



--------------------------------------------------------------------------------

Section 2.3 Tax Benefit Schedules.

(a) Tax Benefit Schedule. Within ninety (90) calendar days after the filing of
the U.S. federal income Tax Return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall, at its own expense, prepare, with assistance from the Advisory Firm, and
deliver to the Members a schedule showing, in reasonable detail, the calculation
of the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a
“Tax Benefit Schedule”). The Tax Benefit Schedule will become final and binding
on the Parties pursuant to the procedures set forth in Section 2.4(a), and may
be amended by the Parties pursuant to the procedures set forth in
Section 2.4(b).

(b) Applicable Principles. Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the Actual Tax Liability of the
Corporation for such Taxable Year attributable to the Basis Adjustments and
Imputed Interest, as determined using a “with and without” methodology described
in Section 2.4(a). Carryovers or carrybacks of any tax item attributable to any
Basis Adjustment or Imputed Interest shall be considered to be subject to the
rules of the Code and the Treasury Regulations or the appropriate provisions of
U.S. state and local tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any tax item includes a portion that is attributable to a Basis
Adjustment or Imputed Interest (a “TRA Portion”) and another portion that is not
(a “Non-TRA Portion”), such portions shall be considered to be used in
accordance with the “with and without” methodology so that: (i) the amount of
any Non-TRA Portion is deemed utilized first, followed by the amount of any TRA
Portion (with the TRA Portion being applied on a proportionate basis consistent
with the provisions of Section 3.3(a)); and (ii) in the case of a carryback of a
Non-TRA Portion, such carryback shall not affect the original “with and without”
calculation made in the prior Taxable Year. The Parties agree that, subject to
the second to last sentence of Section 2.1(a), all Tax Benefit Payments
attributable to an Exchange will be treated as subsequent upward purchase price
adjustments that give rise to further Basis Adjustments for the Corporation
beginning in the Taxable Year of payment, and as a result, such additional Basis
Adjustments will be incorporated into such Taxable Year continuing for future
Taxable Years until any incremental Basis Adjustment benefits with respect to a
Tax Benefit Payment equals an immaterial amount.

Section 2.4 Procedures; Amendments.

(a) Procedures. Each time the Corporation delivers an applicable Schedule to the
Members under this Agreement, including any Amended Schedule delivered pursuant
to Section 2.4(b), but excluding any Early Termination Schedule or amended Early
Termination Schedule delivered pursuant to the procedures set forth in
Section 4.2, the Corporation shall also, at its own expense: (x) deliver
supporting schedules and work papers, as determined in good faith by the
Corporation or as reasonably requested by any Member, that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Schedule; (y) deliver an Advisory Firm Letter
supporting such Schedule (or, if the Advisory

 

13



--------------------------------------------------------------------------------

Firm cannot as a general matter of such Advisory Firm’s internal policies
deliver Advisory Firm Letters, a Corporation Letter); and (z) allow the Members
and their advisors to have reasonable access to the appropriate representatives,
as determined in good faith by the Corporation or as reasonably requested by the
Members, at the Corporation and the Advisory Firm in connection with a review of
such Schedule. Without limiting the generality of the preceding sentence, the
Corporation shall ensure that any Tax Benefit Schedule that is delivered to the
Members, along with any supporting schedules and work papers, provides a
reasonably detailed presentation of the calculation of the Actual Tax Liability
of the Corporation for the relevant Taxable Year (the “with” calculation) and
the Hypothetical Tax Liability of the Corporation for such Taxable Year (the
“without” calculation), and identifies any material assumptions or operating
procedures or principles that were used for purposes of such calculations. An
applicable Schedule or amendment thereto shall become final and binding on the
Parties thirty (30) calendar days from the date on which the Members first
received the applicable Schedule or amendment thereto unless:

(i) a Member within thirty (30) calendar days after receiving the applicable
Schedule or amendment thereto, provides the Corporation with written notice of a
material objection to such Schedule that is made in good faith and that sets
forth in reasonable detail such Member’s material objection (an “Objection
Notice”); or

(ii) each Member provides a written waiver of its right to deliver an Objection
Notice within the time period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver from all
Members is received by the Corporation.

In the event that a Member timely delivers an Objection Notice pursuant to
clause (i) above, and if the Parties, for any reason, are unable to successfully
resolve the issues raised in the Objection Notice within thirty (30) calendar
days after receipt by the Corporation of the Objection Notice, the Corporation
and the Member shall employ the reconciliation procedures as described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”). Notwithstanding
anything to the contrary herein, to the extent that supporting schedules or work
papers are requested pursuant to this Section 2.4(a) by a Member that (x) was
not a member of Amneal LLC as of the date hereof, (y) does not hold directly or
indirectly, together with Persons under common control with such Member, on an
aggregate basis, at least five percent (5%) of the outstanding Units on the date
of such Member’s request and (z) would not be entitled to receive directly or
indirectly, together with Persons under common control with such Member, on an
aggregate basis, at least five percent (5%) of the aggregate amount of all Early
Termination Payments payable to all Members hereunder if the Corporation
exercised its right of early termination on the date of such Member’s request,
the cost of preparing such supporting schedules or work papers shall be borne
solely by such requesting Member by set-off against the next Tax Benefit Payment
to be made to such requesting Member pursuant to Section 3.1(a).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation, at its own expense: (i) in
connection with a Determination affecting such Schedule; (ii) to correct
inaccuracies in the Schedule identified as a result of the receipt of additional
factual information relating to a Taxable Year after the date the Schedule was
originally provided to the Members; (iii) to comply with an Expert’s
determination

 

14



--------------------------------------------------------------------------------

under the Reconciliation Procedures applicable to this Agreement; (iv) to
reflect a change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to a carryback or carryforward of a loss or other Tax
item to such Taxable Year; (v) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year; or (vi) to adjust a Basis Schedule to take
into account any Tax Benefit Payments made pursuant to this Agreement (any such
Schedule, an “Amended Schedule”).

ARTICLE III.

TAX BENEFIT PAYMENTS

Section 3.1 Timing and Amount of Tax Benefit Payments.

(a) Timing of Payments. Subject to Sections 3.2 and 3.3, within three
(3) Business Days following the date on which each Tax Benefit Schedule that is
required to be delivered by the Corporation to the Members pursuant to
Section 2.3(a) of this Agreement becomes final in accordance with Section 2.4(a)
of this Agreement (such date, the “Final Payment Date” in respect of any Tax
Benefit Payment), the Corporation shall pay to each relevant Member the Tax
Benefit Payment as determined pursuant to Section 3.1(b). Each such Tax Benefit
Payment shall be made by wire transfer of immediately available funds to the
bank account previously designated by such Members or as otherwise agreed by the
Corporation and such Members. For the avoidance of doubt, the Members shall not
be required under any circumstances to return any portion of any Tax Benefit
Payment previously paid by the Corporation to the Members (including any portion
of any Early Termination Payment). Notwithstanding anything herein to the
contrary, at the election of a Member, the aggregate Tax Benefit Payments in
respect of an Exchange (other than amounts accounted for as interest under the
Code) shall not exceed an amount specified by the exchanging Member in the
notice described in the following sentence. The election described in the prior
sentence shall be made by an exchanging Member by providing written notice to
the Corporation, as described in Section 7.1, no later than the last day of such
Member’s taxable year that includes such Exchange.

(b) Amount of Payments. For purposes of this Agreement, a “Tax Benefit Payment”
with respect to any Member means an amount, not less than zero, equal to the sum
of: (i) the Net Tax Benefit that is Attributable to such Member and (ii) the
Actual Interest Amount.

(i) Attributable. A Net Tax Benefit is “Attributable” to a Member to the extent
that it is derived from any Basis Adjustment or Imputed Interest that is
attributable to an Exchange undertaken by or with respect to such Member.

(ii) Net Tax Benefit. The “Net Tax Benefit” Attributable to a Member for a
Taxable Year equals the amount of the excess, if any, of (x) 85% of the
Cumulative Net Realized Tax Benefit Attributable to such Member as of the end of
such Taxable Year over (y) the aggregate amount of all Tax Benefit Payments
previously made to such Member under this Section 3.1. For the avoidance of
doubt, if the Cumulative Net Realized Tax Benefit that is Attributable to a
Member as of the end of any Taxable Year is less than the aggregate amount of
all Tax Benefit Payments previously made to such Member, such Member shall not
be required to return any portion of any Tax Benefit Payment previously made by
the Corporation to such Member.

 

15



--------------------------------------------------------------------------------

(iii) Cumulative Net Realized Tax Benefit. The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period. The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

(iv) Realized Tax Benefit. The “Realized Tax Benefit” for a Taxable Year equals
the excess, if any, of the Hypothetical Tax Liability over the Actual Tax
Liability for such Taxable Year. If all or a portion of the Actual Tax Liability
for such Taxable Year arises as a result of an audit or similar proceeding by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

(v) Realized Tax Detriment. The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the Actual Tax Liability over the Hypothetical Tax
Liability for such Taxable Year. If all or a portion of the Actual Tax Liability
for such Taxable Year arises as a result of an audit or similar proceeding by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

(vi) Imputed Interest. The principles of Sections 1272, 1274, or 483 of the
Code, as applicable, and the principles of any similar provision of U.S. state
and local law, will apply to cause a portion of any Tax Benefit Payment payable
by the Corporation to a Member under this Agreement to be treated as imputed
interest (“Imputed Interest”). For the avoidance of doubt, the deduction for the
amount of Imputed Interest as determined with respect to any Tax Benefit Payment
payable by the Corporation to a Member shall be excluded in determining the
Hypothetical Tax Liability of the Corporation for purposes of calculating
Realized Tax Benefits and Realized Tax Detriments pursuant to this Agreement.

(vii) Actual Interest Amount. The “Actual Interest Amount” calculated in respect
of the Net Tax Benefit for a Taxable Year will equal the amount of any Extension
Rate Interest.

(viii) Extension Rate Interest. The amount of “Extension Rate Interest”
calculated in respect of the Net Tax Benefit (including previously accrued
Imputed Interest) for a Taxable Year will equal interest calculated at the
Agreed Rate from the due date (without extensions) for filing the U.S. federal
income Tax Return of the Corporation for such Taxable Year until the date on
which the Corporation makes a timely Tax Benefit Payment to the Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a).

 

16



--------------------------------------------------------------------------------

(ix) Default Rate Interest. In the event that the Corporation does not make
timely payment of all or any portion of a Tax Benefit Payment to a Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a), the
amount of “Default Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest and Extension Rate Interest) for
a Taxable Year will equal interest calculated at the Default Rate from the Final
Payment Date for a Tax Benefit Payment as determined pursuant to Section 3.1(a)
until the date on which the Corporation makes such Tax Benefit Payment to such
Member. For the avoidance of doubt, any deduction for any Default Rate Interest
as determined with respect to any Net Tax Benefit payable by the Corporation to
a Member shall be included in the Hypothetical Tax Liability of the Corporation
for purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.

(x) Except as provided in an election, if any, made pursuant to Section 3.1(a),
the Corporation and the Members hereby acknowledge and agree that, as of the
date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes.

(c) Interest. The provisions of Section 3.1(b) are intended to operate so that
interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:

(i) first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date until the due date
(without extensions) for filing the U.S. federal income Tax Return of the
Corporation for such Taxable Year);

(ii) second, at the Agreed Rate in respect of any Extension Rate Interest (from
the due date (without extensions) for filing the U.S. federal income Tax Return
of the Corporation for such Taxable Year until the Final Payment Date for a Tax
Benefit Payment as determined pursuant to Section 3.1(a)); and

(iii) third, at the Default Rate in respect of any Default Rate Interest (from
the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a Member).

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in the duplicative payment of any amount (including
interest) that may be required under this Agreement, and the provisions of this
Agreement shall be consistently interpreted and applied in accordance with that
intent. For purposes of this Agreement, and also for the avoidance of doubt, no
Tax Benefit Payment shall be calculated or made in respect of any estimated tax
payments, including, without limitation, any estimated U.S. federal income tax
payments.

 

17



--------------------------------------------------------------------------------

Section 3.3 Pro-Ration of Payments as Between the Members.

(a) Insufficient Taxable Income. Notwithstanding anything in Section 3.1(b) to
the contrary, if the aggregate potential Covered Tax benefit of the Corporation
as calculated with respect to the Basis Adjustments and Imputed Interest (in
each case, without regard to the Taxable Year of origination) is limited in a
particular Taxable Year because the Corporation does not have sufficient actual
taxable income, then the available Covered Tax benefit for the Corporation shall
be allocated among the Members in proportion to the respective Tax Benefit
Payments that would have been payable if the Corporation had in fact had
sufficient taxable income so that there had been no such limitation. As an
illustration of the intended operation of this Section 3.3(a), if the
Corporation had $200 of aggregate potential Covered Tax benefits with respect to
the Basis Adjustments and Imputed Interest in a particular Taxable Year (with
$50 of such Covered Tax benefits being attributable to Member 1 and $150 of such
Covered Tax benefits being attributable to Member 2), such that Member 1 would
have potentially been entitled to a Tax Benefit Payment of $42.50 and Member 2
would have been entitled to a Tax Benefit Payment of $127.50 if the Corporation
had $200 of taxable income, and if at the same time the Corporation only had
$100 of actual taxable income in such Taxable Year, then $25 of the aggregate
$100 actual Covered Tax benefit for the Corporation for such Taxable Year would
be allocated to Member 1 and $75 of the aggregate $100 actual Covered Tax
benefit for the Corporation would be allocated to Member 2, such that Member 1
would receive a Tax Benefit Payment of $21.25 and Member 2 would receive a Tax
Benefit Payment of $63.75.

(b) Late Payments. If for any reason the Corporation is not able to timely and
fully satisfy its payment obligations under this Agreement in respect of a
particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other Parties agree that (i) the
Corporation shall pay the Tax Benefit Payments due in respect of such Taxable
Year to each Member pro rata in accordance with the principles of Section 3.3(a)
and (ii) no Tax Benefit Payment shall be made in respect of any Taxable Year
until all Tax Benefit Payments to all Members in respect of all prior Taxable
Years have been made in full.

ARTICLE IV.

TERMINATION

Section 4.1 Early Termination of Agreement; Breach of Agreement.

(a) Corporation’s Early Termination Right. With the written approval of a
majority of the Independent Directors, the Corporation may completely terminate
this Agreement, as and to the extent provided herein, with respect to all
amounts payable to the Members pursuant to this Agreement by paying to the
Members the Early Termination Payment; provided that Early Termination Payments
may be made pursuant to this Section 4.1(a) only if made in full and
simultaneously to all Members that are entitled to such a payment, and provided
further, that the Corporation may withdraw any notice to execute its termination
rights under this Section 4.1(a) prior to the time at which any Early
Termination Payment has been paid. Upon the Corporation’s payment of the Early
Termination Payment, the Corporation shall not have any further payment
obligations under this Agreement, other than with respect to any: (i) prior Tax
Benefit Payments that are due and payable under this Agreement but that still
remain unpaid as of the date of the Early Termination Notice; and (ii) current
Tax Benefit Payment due for the Taxable Year ending on or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (ii) is included in the calculation of the Early Termination Payment). If
an Exchange subsequently occurs with respect to Units for which the Corporation
has exercised its termination rights under this Section 4.1(a), the Corporation
shall have no obligations under this Agreement with respect to such Exchange.

 

18



--------------------------------------------------------------------------------

(b) Acceleration Upon Change of Control. In the event of a Change of Control,
all obligations hereunder shall be accelerated and such obligations shall be
calculated pursuant to this Article IV as if an Early Termination Notice had
been delivered on the closing date of the Change of Control and utilizing the
Valuation Assumptions by substituting the phrase “the closing date of a Change
of Control” in each place where the phrase “Early Termination Effective Date”
appears. Such obligations shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control, (2) any Tax Benefit
Payments agreed to by the Corporation and the Members as due and payable but
unpaid as of the Early Termination Notice and (3) any Tax Benefit Payments due
for any Taxable Year ending prior to, with or including the closing date of a
Change of Control (except to the extent that any amounts described in clauses
(2) or (3) are included in the Early Termination Payment). For the avoidance of
doubt, Sections 4.2 and 4.3 shall apply to a Change of Control, mutadis mutandi.

(c) Acceleration Upon Breach of Agreement. In the event that the Corporation
materially breaches any of its material obligations under this Agreement,
whether as a result of failure to make any payment when due, failure to honor
any other material obligation required hereunder, or by operation of law as a
result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and become immediately due and payable upon notice of acceleration
from any Member (provided that in the case of any proceeding under the
Bankruptcy Code or other insolvency statute, such acceleration shall be
automatic without any such notice), and such obligations shall be calculated as
if an Early Termination Notice had been delivered on the date of such notice of
acceleration (or, in the case of any proceeding under the Bankruptcy Code or
other insolvency statute, on the date of such breach) and shall include, but not
be limited to: (i) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the date of such acceleration; (ii) any
prior Tax Benefit Payments that are due and payable under this Agreement but
that still remain unpaid as of the date of such acceleration; and (iii) any
current Tax Benefit Payment due for the Taxable Year ending with or including
the date of such acceleration. Notwithstanding the foregoing, in the event that
the Corporation breaches this Agreement and such breach is not a material breach
of a material obligation, a Member shall still be entitled to enforce all of its
rights otherwise available under this Agreement, including by seeking an
acceleration of amounts payable under this Agreement. For purposes of this
Section 4.1(c), and subject to the following sentence, the Parties agree that
the failure to make any payment due pursuant to this Agreement within thirty
(30) days of the relevant Final Payment Date shall be deemed to be a material
breach of a material obligation under this Agreement for all purposes of this
Agreement, and that it will not be considered to be a material breach of a
material obligation under this Agreement to make a payment due pursuant to this
Agreement within thirty (30) days of the relevant Final Payment Date.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
material breach of a material obligation of this Agreement if the Corporation
fails to make any Tax Benefit Payment within thirty (30) days of the relevant
Final Payment Date to the extent that the Corporation has insufficient funds, or
cannot take commercially reasonable actions to obtain sufficient funds, to make
such payment;

 

19



--------------------------------------------------------------------------------

provided that the interest provisions of Section 5.2 shall apply to such late
payment (unless the Corporation does not have sufficient funds to make such
payment as a result of limitations imposed by any Senior Obligations, in which
case Section 5.2 shall apply, but the Default Rate shall be replaced by the
Agreed Rate).

Section 4.2 Early Termination Notice. If the Corporation chooses to exercise its
right of early termination under Section 4.1 above, the Corporation shall
deliver to the Members a notice of the Corporation’s decision to exercise such
right (an “Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) showing in reasonable detail the calculation of the Early Termination
Payment. The Corporation shall also (x) deliver supporting schedules and work
papers, as determined in good faith by the Corporation or as reasonably
requested by a Member, that provide a reasonable level of detail regarding the
data and calculations that were relevant for purposes of preparing the Early
Termination Schedule; (y) deliver an Advisory Firm Letter (or, if the Advisory
Firm cannot as a general matter of such Advisory Firm’s internal policies
deliver Advisory Firm Letters, a Corporation Letter) supporting such Early
Termination Schedule; and (z) allow the Members and their advisors to have
reasonable access to the appropriate representatives, as determined in good
faith by the Corporation or as reasonably requested by any Member, at the
Corporation and the Advisory Firm in connection with a review of such Early
Termination Schedule. The Early Termination Schedule shall become final and
binding on each Party thirty (30) calendar days from the first date on which the
Members received such Early Termination Schedule unless:

(i) a Member within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporation with notice of a material
objection to such Early Termination Schedule made in good faith and setting
forth in reasonable detail such Member’s material objection (a “Termination
Objection Notice”); or

(ii) each Member provides a written waiver of such right of a Termination
Objection Notice within the period described in clause (i) above, in which case
such Early Termination Schedule becomes binding on the date the waiver from all
Members is received by the Corporation.

In the event that a Member timely delivers a Termination Objection Notice
pursuant to clause (i) above, and if the Parties, for any reason, are unable to
successfully resolve the issues raised in the Termination Objection Notice
within thirty (30) calendar days after receipt by the Corporation of the
Termination Objection Notice, the Corporation and such Member shall employ the
Reconciliation Procedures. The date on which the Early Termination Schedule
becomes final in accordance with this Section 4.2 shall be the “Early
Termination Reference Date.”

Section 4.3 Payment Upon Early Termination.

(a) Timing of Payment. Within three (3) Business Days after the Early
Termination Reference Date, the Corporation shall pay to each Member an amount
equal to the Early Termination Payment for such Member. Such Early Termination
Payment shall be made by the Corporation by wire transfer of immediately
available funds to a bank account or accounts designated by the Members or as
otherwise agreed by the Corporation and the Members.

 

20



--------------------------------------------------------------------------------

(b) Amount of Payment. The “Early Termination Payment” payable to a Member
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Early Termination Rate as determined as of the Early Termination Reference Date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to such Member, whether payable with respect to Units that were Exchanged prior
to or on the Early Termination Effective Date, or are deemed to be Exchanged on
the Early Termination Effective Date pursuant to the Valuation Assumptions,
beginning from the Early Termination Effective Date and using the Valuation
Assumptions. For the avoidance of doubt, an Early Termination Payment shall be
made to each Member, regardless of whether such Member has Exchanged all of its
Units as of the Early Termination Effective Date.

ARTICLE V.

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporation to the Members under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest, or other
amounts due and payable in respect of any obligations owed in respect of secured
indebtedness for borrowed money of the Corporation and its subsidiaries (“Senior
Obligations”) and shall rank pari passu in right of payment with all current or
future unsecured obligations of the Corporation that are not Senior Obligations.
To the extent that any payment under this Agreement is not permitted to be made
at the time payment is due as a result of this Section 5.1 and the terms of the
agreements governing Senior Obligations, such payment obligation nevertheless
shall accrue for the benefit of the Members and the Corporation shall make such
payments at the first opportunity that such payments are permitted to be made in
accordance with the terms of the Senior Obligations. For the avoidance of doubt,
the Corporation shall use commercially reasonable efforts to cause the terms of
the agreements governing Senior Obligations to allow payments to be made under
this Agreement.

Section 5.2 Late Payments by the Corporation. The amount of all or any portion
of any Tax Benefit Payment or Early Termination Payment not made to any Member
when due under the terms of this Agreement, whether as a result of Section 5.1
and the terms of the Senior Obligations or otherwise, shall be payable together
with Default Rate Interest, which shall accrue beginning on the Final Payment
Date and be computed as provided in Section 3.1(b)(ix).

ARTICLE VI.

TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Corporation’s and Amneal LLC’s Tax Matters.
Except as otherwise provided herein, and except as provided in Section 9.03 of
the LLC Agreement, the Corporation shall have full responsibility for, and sole
discretion over, all tax matters concerning the Corporation and Amneal LLC,
including without limitation the preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to taxes.
Notwithstanding the foregoing, the Corporation shall notify the Members of, and
keep them reasonably informed with respect to, the portion of any tax audit of
the Corporation or Amneal LLC, or any of Amneal LLC’s subsidiaries, the outcome
of which is reasonably expected to materially affect the Tax Benefit Payments
payable to any Member under this Agreement, and

 

21



--------------------------------------------------------------------------------

the Member Representative, shall have the right to participate in and to monitor
at its own expense (but, for the avoidance of doubt, not to control) any such
portion of any such Tax audit; provided that the Corporation shall not settle or
fail to contest any issue pertaining to Covered Taxes that is reasonably
expected to materially adversely affect any Member’s rights or obligations under
this Agreement (including the amount or timing of any payment made hereunder)
without the prior written consent of the Member Representative. In addition to
the foregoing, the Corporation shall not take any action outside the ordinary
course of business (other than exercising its early termination right under
Section 4.1(a)) a principal purpose of which is to minimize Tax Benefit Payments
determined in accordance with this Agreement; provided, that for the avoidance
of doubt, nothing in this sentence shall be construed to in any way limit or
otherwise prohibit the Corporation from exercising its rights pursuant to this
Agreement (including, for the avoidance of doubt, this Section 6.1).

Section 6.2 Consistency. All calculations and determinations made hereunder,
including, without limitation, any Basis Adjustments, the Schedules, and the
determination of any Realized Tax Benefits or Realized Tax Detriments, shall be
made in accordance with the elections, methodologies or positions taken by the
Corporation and Amneal LLC on their respective Tax Returns. Each Member shall
prepare its Tax Returns in a manner that is consistent with the terms of this
Agreement, and any related calculations or determinations that are made
hereunder, including, without limitation, the terms of Section 2.1 of this
Agreement and the Schedules provided to the Members under this Agreement. In the
event that an Advisory Firm is replaced with another Advisory Firm acceptable to
the Audit Committee, such replacement Advisory Firm shall perform its services
under this Agreement using procedures and methodologies consistent with the
previous Advisory Firm, unless otherwise required by law or unless the
Corporation and all of the Members agree to the use of other procedures and
methodologies.

Section 6.3 Cooperation.

(a) Each Member shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority,
(ii) make itself available to the Corporation and its representatives to provide
explanations of documents and materials and such other information as the
Corporation or its representatives may reasonably request in connection with any
of the matters described in clause (i) above, and (iii) reasonably cooperate in
connection with any such matter. For the avoidance of doubt, no provision of
this Agreement shall be construed to require any Member to provide any other
party any right to access or review any Tax Return, tax work papers, or other
proprietary or confidential information of such Member.

(b) The Corporation shall reimburse the Members for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

 

22



--------------------------------------------------------------------------------

Section 6.4 Approvals.

(a) Neither the Corporation, Amneal LLC nor any direct or indirect subsidiary of
Amneal LLC that is treated as a partnership or is disregarded as separate from
its owner for U.S. federal income tax purposes shall sell, exchange or otherwise
dispose of any asset held on or prior to the Closing Date by Amneal LLC or any
entity that was a subsidiary of Amneal LLC prior to the Closing Date in any
twelve (12) month period if, following such disposition, the cumulative “amount
realized” (as that term is defined in Section 1001 of the Code) from all such
dispositions during such twelve (12) month period would be in excess of
$40,000,000, unless (i) the Membership Representative provides its prior written
consent to such transaction (which consent may be granted or withheld in the
Member Representative’s sole discretion) or (ii) the Corporation agrees to use
its best efforts to ensure that, during the taxable periods in which any Member
is allocated gain attributable to such transaction, each such Member receives
distributions pursuant to Section 4.01(b) of the LLC Agreement equal to its
Assumed Tax Liability.

(b) Neither the Corporation, Amneal LLC nor any of their respective Affiliates
shall make a Subsequent Acquisition if the Subsequent Acquisition Tax Benefits
from such Subsequent Acquisition and all prior Subsequent Acquisitions could, in
the aggregate, reasonably be expected to materially adversely affect any
Member’s rights or obligations under this Agreement (including the amount or
timing of any payment made hereunder) without the prior written consent of the
Member Representative, which consent may be granted or withheld in the Member
Representative’s sole discretion.

(c) Neither the Corporation nor any of its subsidiaries shall enter into any
additional agreement providing rights similar to this Agreement to any Person
(including any agreement pursuant to which the Corporation is obligated to pay
amounts with respect to tax benefits resulting from any net operating losses or
other tax attributes to which the Corporation becomes entitled as a result of a
transaction) without the prior written consent of the Member Representative
(such consent not to be unreasonably withheld, conditioned or delayed), unless
all payments to be made by the Corporation or any of its subsidiaries pursuant
to such agreement are expressly subordinate in right of payment to all payments
to be made hereunder.

Section 6.5 Tax Attributes. All net operating losses and other tax attributes of
the Corporation (or any predecessor thereof), or of any affiliated group that
files a consolidated U.S. federal income tax return (and any consolidated,
combined, unitary or similar state tax group) and of which the Corporation (or
any predecessor thereof) was the parent on or prior to the Closing Date shall,
to the maximum extent permitted by applicable law, be carried back to taxable
periods ending on or prior to the Closing Date.

ARTICLE VII.

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be as
specified in a notice given in accordance with this Section 7.1). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

23



--------------------------------------------------------------------------------

If to the Corporation, to:

Amneal Pharmaceuticals, Inc.

400 Crossing Boulevard, 3rd Floor

Bridgewater, New Jersey 08807

Attn: Sheldon Hirt

E-mail: shirt@amneal.com

with a copy (which shall not constitute notice to the Corporation) to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: Charles K. Ruck and R. Scott Shean

E-mail: charles.ruck@lw.com and scott.shean@lw.com

If to a Member, the address, facsimile number and e-mail address specified on
such Member’s signature page to this Agreement

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

24



--------------------------------------------------------------------------------

Section 7.6 Assignments; Amendments; Successors; No Waiver.

(a) Assignment. Each Member may, at any time, assign, sell, alienate, transfer
pledge or hypothecate its interest in this Agreement in whole or in part,
including the right to receive any payments to be made pursuant to this
Agreement, to any Person, provided, however, that no Member may assign, sell,
pledge, or otherwise alienate or transfer any interest in this Agreement,
including the right to receive any Tax Benefit Payments under this Agreement, to
any Person without such Person executing and delivering a Joinder agreeing to
succeed to the applicable portion of such Member’s interest in this Agreement
and to become a Party for all purposes of this Agreement (the “Joinder
Requirement”). For the avoidance of doubt, if a Member transfers Units in
accordance with the terms of the LLC Agreement but does not assign to the
transferee of such Units its rights under this Agreement with respect to such
transferred Units, such Member shall continue to be entitled to receive the Tax
Benefit Payments arising in respect of a subsequent Exchange of such Units. The
Corporation may not assign any of its rights or obligations under this Agreement
to any Person without the prior written consent of the Member Representative
(and any purported assignment without such consent shall be null and void).

(b) Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by the Corporation and the Member
Representative; provided that amendment of the definition of Change of Control
will also require the written approval of a majority of the Independent
Directors.

(c) Successors. All of the terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of and be enforceable by, the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporation shall require and
cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.

(d) Waiver. No provision of this Agreement may be waived unless such waiver is
in writing and signed by the Party against whom the waiver is to be effective.
No failure by any Party to insist upon the strict performance of any covenant,
duty, agreement, or condition of this Agreement, or to exercise any right or
remedy consequent upon a breach thereof, shall constitute a waiver of any such
breach or any other covenant, duty, agreement, or condition.

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8 Resolution of Disputes.

 

25



--------------------------------------------------------------------------------

(a) Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled after substantial good-faith negotiation,
including any ancillary claims of any Party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution Rules for Non-Administered Arbitration by
a panel of three arbitrators, of which the Corporation shall designate one
arbitrator and the Members party to such Dispute shall designate one arbitrator
in accordance with the “screened” appointment procedure provided in Resolution
Rule 5.4. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1 et seq., and judgment upon the award rendered by the arbitrators may
be entered by any court having jurisdiction thereof. The place of the
arbitration shall be New York City, New York.

(b) Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party
(i) expressly consents to the application of paragraph (c) of this Section 7.8
to any such action or proceeding, and (ii) agrees that proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate.
For the avoidance of doubt, this Section 7.8 shall not apply to Reconciliation
Disputes to be settled in accordance with the procedures set forth in
Section 7.9.

(c) Any dispute as to whether a dispute is a Reconciliation Dispute within the
meaning of Section 7.9, or a Dispute within the meaning of this Section 7.8,
shall be decided and resolved as a Dispute subject to the procedures set forth
in this Section 7.8.

Section 7.9 Reconciliation. In the event that the Corporation and any Member are
unable to resolve a disagreement with respect to a Schedule (other than an Early
Termination Schedule) prepared in accordance with the procedures set forth in
Section 2.4, with respect to an Early Termination Schedule prepared in
accordance with the procedures set forth in Section 4.2, or with respect to
withholding pursuant to Schedule 7.10, within the relevant time period
designated in this Agreement (a “Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both Parties. The Expert shall be a partner or principal in a nationally
recognized accounting firm, and unless the Corporation and such Member agree
otherwise, the Expert shall not, and the firm that employs the Expert shall not,
have any material relationship with the Corporation or such Member or other
actual or potential conflict of interest. If the Parties are unable to agree on
an Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the selection of an Expert shall be
treated as a Dispute subject to Section 7.8 and an arbitration panel shall pick
an Expert from a nationally recognized accounting firm that does not have any
material relationship with the Corporation or such Member or other actual or
potential conflict of interest. The Expert shall resolve any matter relating to
the Basis Schedule or an amendment thereto, or the Early Termination Schedule or
an amendment thereto within thirty (30) calendar days and shall resolve any
matter relating to a Tax Benefit Schedule or an amendment thereto within fifteen
(15) calendar days or as soon thereafter as is reasonably practicable, in each
case after the matter has

 

26



--------------------------------------------------------------------------------

been submitted to the Expert for resolution. Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. The costs and expenses relating to the engagement of such Expert or
amending any Tax Return shall be borne by the Corporation except as provided in
the next sentence. The Corporation and the Member shall bear their own costs and
expenses of such proceeding, unless (i) the Expert adopts the Member’s position,
in which case the Corporation shall reimburse the Member for any reasonable and
documented out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporation’s position, in which case the Member shall
reimburse the Corporation for any reasonable and documented out-of-pocket costs
and expenses in such proceeding. The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporation and the Member and may be
entered and enforced in any court having competent jurisdiction.

Section 7.10 Withholding. The Corporation shall be entitled to deduct and
withhold from any payment that is payable to any Member pursuant to this
Agreement such amounts as the Corporation is required to deduct and withhold
with respect to the making of such payment under the Code. If the Corporation
becomes aware of any such requirement to so deduct and withhold from any payment
to a Member, the Corporation shall (i) provide such Member with written notice
of the amount of and applicable law requiring such withholding at least ten
(10) calendar days prior to making such deduction and withholding, (ii) provide
the Member with all related tax documentation that such Member reasonably
requests and (iii) use commercially reasonable efforts to obtain exemptions
from, or reductions of, any amounts to be withheld. In the event that the
Corporation and such Member, for any reason, disagree as to the amount to be
withheld and deducted and are unable to resolve such disagreement at least five
(5) calendar days prior to the date on which the Corporation would so deduct and
withhold, the Corporation and the Member shall employ the Reconciliation
Procedures. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporation, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid by the
Corporation to the relevant Member. Each Member shall promptly provide the
Corporation with any applicable tax forms and certifications reasonably
requested by the Corporation in connection with determining whether any such
deductions and withholdings are required under the Code.

Section 7.11 Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.

(a) If the Corporation is or becomes a member of an affiliated, consolidated or
unitary group of corporations that files a consolidated income Tax Return
pursuant to Section 1501 or other applicable Sections of the Code governing
affiliated or consolidated groups, or any similar provisions of U.S. state or
local tax law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments, and other applicable items hereunder shall be computed
with reference to the consolidated taxable income of the group as a whole.

 

27



--------------------------------------------------------------------------------

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. income tax purposes) with which
such entity does not file a consolidated Tax Return pursuant to Section 1501 of
the Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
contribution. The consideration deemed to be received by such entity shall be
equal to the fair market value of the contributed asset. For purposes of this
Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership.

Section 7.12 Confidentiality. Each Member and its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, learned by any
Member heretofore or hereafter, provided that, each Member acknowledges and
agrees that such Member shall, except as otherwise provided by applicable law,
keep and retain in the strictest confidence and not disclose to any Person that
is not a Member any confidential matters contained in supporting schedules or
work papers provided to such Member pursuant to Section 2.4(a) this Agreement.
This Section 7.12 shall not apply to (i) any information that has been made
publicly available by the Corporation or any of its Affiliates, becomes public
knowledge (except as a result of an act of any Member in violation of this
Agreement) or is generally known to the business community, (ii) the disclosure
of information to the extent necessary for a Member to prosecute or defend
claims arising under or relating to this Agreement, and (iii) the disclosure of
information to the extent necessary for a Member to prepare and file its Tax
Returns, to respond to any inquiries regarding the same from any Taxing
Authority or to prosecute or defend any action, proceeding or audit by any
Taxing Authority with respect to such Tax Returns. Notwithstanding anything to
the contrary herein, the Members and each of their assignees (and each employee,
representative or other agent of the Members or their assignees, as applicable)
may disclose at their discretion to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of the Corporation, the Members
and any of their transactions, and all materials of any kind (including tax
opinions or other tax analyses) that are provided to the Members relating to
such tax treatment and tax structure. If a Member or an assignee commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 7.12, the Corporation shall have the right and remedy to have the
provisions of this Section 7.12 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its subsidiaries and that money damages alone shall not provide an adequate
remedy to such Persons. Such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

28



--------------------------------------------------------------------------------

Section 7.13 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a Member reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Member (or direct or indirect equity holders in such Member) in connection
with any Exchange to be treated as ordinary income rather than capital gain (or
otherwise taxed at ordinary income rates) for U.S. federal income tax purposes
or would have other material adverse tax consequences to such Member (or any
direct or indirect owner of such Member), then at the written election of such
Member in its sole discretion (in an instrument signed by such Member and
delivered to the Corporation) and to the extent specified therein by such
Member, this Agreement shall cease to have further effect with respect to such
Member and shall not apply to an Exchange with respect to the Units of such
Member occurring after a date specified by such Member, or may be amended in a
manner reasonably determined by such Member, provided that (i) such amendment
shall not result in an increase in any payments owed by the Corporation under
this Agreement at any time as compared to the amounts and times of payments that
would have been due in the absence of such amendment and (ii) the Member
Representative consents in writing to such amendment, such consent not to be
unreasonably withheld, conditioned or delayed.

Section 7.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained herein, the interest paid or agreed to be paid hereunder with respect
to amounts due to any Member hereunder shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Member shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the Tax Benefit Payment or Early Termination
Payment, as applicable (but in each case exclusive of any component thereof
comprising interest) or, if it exceeds such unpaid non-interest amount, refunded
to the Corporation. In determining whether the interest contracted for, charged,
or received by any Member exceeds the Maximum Rate, such Member may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the payment obligations owed by the
Corporation to such Member hereunder. Notwithstanding the foregoing, it is the
intention of the Parties to conform strictly to any applicable usury laws.

Section 7.15 Independent Nature of Rights and Obligations. The rights and
obligations of each Member hereunder are several and not joint with the rights
and obligations of any other Person. A Member shall not be responsible in any
way for the performance of the obligations of any other Person hereunder, nor
shall a Member have the right to enforce the rights or obligations of any other
Person hereunder (other than the Corporation). The obligations of a Member
hereunder are solely for the benefit of, and shall be enforceable solely by, the
Corporation. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Member pursuant hereto or
thereto, shall be deemed to constitute the Members acting as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Members are in any way acting in concert or as a group with
respect to such rights or obligations or the transactions contemplated hereby,
and the Corporation acknowledges that the Members are not acting in concert or
as a group and will not assert any such claim with respect to such rights or
obligations or the transactions contemplated hereby.

[Signature Page Follows This Page]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

AMNEAL PHARMACEUTICALS, INC. By:  

/s/ Bryan M. Reasons

Name:   Bryan M. Reasons Title:   Chief Financial Officer AMNEAL PHARMACEUTICALS
LLC By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chairman and CEO AMNEAL HOLDINGS LLC By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chairman and CEO

 

[Signature Page to Amneal Tax Receivable Agremeent]



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                     , 20     (this
“Joinder”), is delivered pursuant to that certain Tax Receivable Agreement,
dated as of [ • ] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Tax Receivable Agreement”) by and
among Amneal Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”),
Amneal Pharmaceuticals LLC, a Delaware limited liability company (“Amneal LLC”),
and each of the Members from time to time party thereto. Capitalized terms used
but not otherwise defined herein have the respective meanings set forth in the
Tax Receivable Agreement.

 

  1. Joinder to the Tax Receivable Agreement. The undersigned hereby represents
and warrants to the Corporation that, as of the date hereof, the undersigned has
been assigned an interest in the Tax Receivable Agreement from a Member and
[ • ].

 

  2. Joinder to the Tax Receivable Agreement. Upon the execution of this Joinder
by the undersigned and delivery hereof to the Corporation, the undersigned
hereby is and hereafter will be a Member under the Tax Receivable Agreement and
a Party thereto, with all the rights, privileges and responsibilities of a
Member thereunder. The undersigned hereby agrees that it shall comply with and
be fully bound by the terms of the Tax Receivable Agreement as if it had been a
signatory thereto as of the date thereof.

 

  3. Incorporation by Reference. All terms and conditions of the Tax Receivable
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

  4. Address. All notices under the Tax Receivable Agreement to the undersigned
shall be direct to:

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

[Signature Page Follows This Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW PARTY] By:  

 

Name:   Title:  

 

Exhibit A